DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck, US 8585119.
Regarding claim 1, Beck teaches a latch assembly, comprising: 
a latch arm (62) having a rotational axis (64) and an engagement surface (bottom of right end of 62; Fig 11) on a distal end of the latch arm a length from the rotational axis (Fig 11), the engagement surface being stowed relative to a surrounding structure in a stowed state of the latch arm (Fig 12), the latch arm being configured to receive a pushing force to depress the latch arm a predetermined distance along the rotational axis (col 10, lines 5-25); and 
a turret assembly (unnumbered feature comprising 10, 18) having a top end with the latch arm mounted thereon (Fig 11), the turret assembly being configured to, in response to the 
Regarding claim 2, Beck teaches the latch assembly according to claim 1, wherein the turret assembly (unnumbered feature comprising 10, 18) includes a first cartridge (10) having a protrusion (14) configured to restrict vertical movement and lateral movement and permit rotational movement (Fig 3), about the rotational axis (64), of the first cartridge.
Regarding claim 3, Beck teaches the latch assembly according to claim 1, wherein the turret assembly (unnumbered feature comprising 10, 18) includes a first cartridge (10) and second cartridge (18) inserted into the first cartridge (Fig 4), the second cartridge being fixedly connected to the latch arm (62; Fig 10).
Regarding claim 7, Beck teaches the latch assembly according to claim 1, further comprising a spring (28) connected to an outer surface of a first cartridge (18; Fig 4), the spring configured to be compressed in the stowed state and expand to rotate the turret assembly and the latch arm when the latch arm transitions from the stowed state to the deployed state (col 7, lines 18-56; col 10, lines 5-25).  Please note the first cartridge interpretation differs for this claim than in claim 3. 
Regarding claim 8, Beck teaches the latch assembly according to claim 1, further comprising a housing (unnumbered feature comprising 66, 70, 72, 74) surrounding the latch arm (62) and the turret assembly (unnumbered feature comprising 10, 18; Figs 11, 12), the housing configured to restrict rotational movement of the latch arm in the stowed state (when 62 is stowed in housing, it is unable to rotate around 64 in Fig 12; it must be extended as in Fig 11, to rotate; col 10, lines 5-25).
Regarding claim 9, Beck teaches the latch assembly according to claim 8, wherein the housing (unnumbered feature comprising 66, 70, 72, 74) is integral with a panel (Fig 10, 12), the latch assembly embedded into the panel (Fig 10), and the latch arm is substantially flush with the panel in the stowed state (Fig 12).
Regarding claim 10, Beck teaches the latch assembly according to claim 1, wherein the engagement surface (bottom of right end of 62; Fig 11) is positioned on an underside of the distal end of the latch arm (Fig 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, US 8585119, as applied to Claim 1 above, and further in view of Seibt, US 20170043857.
Regarding claim 11, Beck teaches the latch assembly according to claim 1.  
Beck does not teach wherein the latch assembly is embedded into an aircraft panel having an openable aircraft component, and the engagement surface is configured to hold the aircraft component in place when the latch arm is in the deployed state.
Seibt teaches it is known in the art wherein the latch assembly is embedded into an aircraft panel (14) having an openable aircraft component (18, [0061]), and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install Beck’s apparatus for use on an openable aircraft component as done by Seibt.  Doing so would allow a known operating mechanism to be used effectively in an aircraft application resulting in increased opportunities for additional installations.
Regarding claim 12, Beck in view of Seibt teaches the latch assembly according to claim 11, wherein the aircraft component (18) is an internal window panel (mounted in 14; [0065]) and the engagement surface (side of 27) is configured to hold the internal window panel in an open position (Fig 2).
Regarding claim 13, Beck in view of Seibt teaches the latch assembly according to claim 11, wherein the aircraft component (18) is a door [0061].
Regarding claim 14, Beck teaches a latching system, comprising: 
a latch assembly embedded into the panel, the latch assembly including: 
a latch arm (62) having a rotational axis (64) and an engagement surface (bottom of right end of 62; Fig 11) on a distal end of the latch arm (Fig 11) that is stowed in the panel in a stowed state of the latch arm (Fig 12), the latch arm being configured to receive a pushing force to depress the latch arm a predetermined distance, the pushing force being a downward force into the aircraft panel parallel to the rotational axis (col 10, lines 5-25).  The pushing force being a downward force into the aircraft panel is a recitation with respect to the manner in which the claimed apparatus is intended to be used and does not differentiate the claimed invention from prior art (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 146+4, 1469,15 USPQ2d 1525, 
a turret assembly (unnumbered feature comprising 10, 18) having a top end with the latch arm mounted thereon (Fig 11), the turret assembly being configured to, in response to the pushing force being applied to the latch arm, raise and rotate the latch arm about the rotational axis to thereby transition the latch arm from the stowed state (Fig 12) to a deployed state (Fig 11) in which the engagement surface is exposed (col 10, lines 5-25), wherein 
Beck does not teach an openable aircraft component mounted in an aircraft panel; and a latch assembly embedded into the aircraft panel, the latch assembly including: the engagement surface is configured to hold the aircraft component in place when the latch arm is in the deployed state.  Beck is primarily used for latch assembly structure and operation.  
Seibt teaches an openable aircraft component (18) mounted in an aircraft panel (14); and a latch assembly (unnumbered feature comprising 27) embedded into the aircraft panel (Fig 2), a latch arm (27) stowed in the aircraft panel (Fig 3), the latch assembly including: the engagement surface (side of 27) is configured to hold the aircraft component in place when the latch arm is in the deployed state (Fig 2).  Seibt is secondarily used for aircraft application of the latch assembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install Beck’s apparatus for use on an openable aircraft component as done by Seibt.  Doing so would allow a known operating 
Regarding claim 15, Beck in view of Seibt teaches the aircraft component latching system according to claim 14, wherein the aircraft component (18) is an internal window panel or a door (mounted in 14; [0065]) and the engagement surface(side of 27) is configured to hold the internal window panel or the door in an open position (Fig 2).
Regarding claim 16, Beck in view of Seibt teaches the aircraft component latching system according to claim 14, wherein the turret assembly (Beck, unnumbered feature comprising 10, 18) includes a first cartridge (Beck, 10) having a protrusion (Beck, 14) or recess configured to restrict vertical movement and lateral movement and permit rotational movement (Beck, Fig 3), about the rotational axis (Beck, 64), of the first cartridge; and the turret assembly includes a second cartridge (Beck, 18) inserted into the first cartridge (Beck, Fig 4), the second cartridge being fixedly connected to the latch arm (Beck, 62; Fig 10).
Regarding claim 17, Beck in view of Seibt teaches the aircraft component latching system according to claim 16, wherein the engagement surface (bottom of right end of 62; Fig 11) is positioned on an underside of the distal end of the latch arm (Fig 11) and contacts a top surface of a portion of the aircraft component when the latch arm is in the deployed state (Fig 11) to hold the aircraft component in place.  The engagement surface contacting the top surface of a portion of the aircraft component to hold it in place is a recitation with respect to the manner in which the claimed apparatus is intended to be used and does not differentiate the claimed invention from prior art (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 146+4, 1469,15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Beck’s apparatus functions as the claimed invention;
Regarding claim 18, Beck does not explicitly disclose a method of assembly a latch assembly.  However, Beck does disclose assembling a turret assembly (unnumbered feature comprising 10, 18) by nesting a first cartridge (10), a second cartridge (outer surface of 18) inside the first cartridge, and third cartridge (26) inside the second cartridge; mounting the turret assembly in a housing (unnumbered feature comprising 66, 70, 72, 74); fixedly attaching a latch arm(62) to the second cartridge (Fig 10), the latch arm being configured to receive a pushing force in a stowed state to be depressed a predetermined distance along a rotational axis, then rotate about the rotational axis and rise to thereby transition to a deployed state (col 7, lines 18-56; col 10, lines 5-25).
Regarding claim 19, Beck teaches the method of assembling the latch assembly of claim 18, further comprising: positioning a first spring (28) underneath the third cartridge (26) to provide an upward force (col 7, lines 18-56).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beck, US 8585119, in view of Seibt, US 20170043857, as applied to claim 18 above, and further in view of Varney et al., US 8152208 (hereinafter Varney).
Regarding claim 20, Beck in view of Seibt teaches the method of assembling the latch assembly of claim 18.  
Beck in view of Seibt do not teaches further comprising: connecting a second spring to the housing and the first cartridge to provide a rotational force about the rotational axis.
Varney teaches it is known in the art further comprising: connecting a second spring (98) to the housing (72) and the first cartridge (76) to provide a rotational force about the rotational axis (col 7, lines 46-53; Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck’s apparatus with Varney’s second spring.  Doing so would add a known biasing method to the apparatus resulting in another design option for providing rotational forces in support of varied customer requirements. 
Allowable Subject Matter
Claims 4, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
It is not known in the art for a latch assembly to comprise a turret assembly with three nested cartridges, second into first and third into second, where the first cartridge has downward facing teeth engaging with outward facing teeth of the innermost third cartridge.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colletti, US 20190283881 A1, teaches a personal device carrier and a passenger seat with rotating latch arm on an aircraft component. 
Watanabe, US 20160326780 A1, teaches a push-up device with three cartridges, rotatable latch arm, and two springs. 
Betzen, US 20190119960 A1, teaches a push to release fuel door operator assembly with rotatable latch arm and two cartridges.
Watanabe, US 9010836 B2, teaches a push-out device with three cartridges, rotatable latch arm, and one spring.
Basavarajappa, US 9493967 B2, teaches a fuel tank cap lock with rotatable latch arm and two cartridges.
Marks, US 5738389 A, teaches a door securing device with two cartridges, rotatable latch arm, and one spring.
DE 202004020295 U1 teaches a lowerable blocking device operated by spring pressure and mounted in a bore for doors and gates comprises a locking device with two cartridges, rotatable latch arm, and one spring.
Casagrande, US 20160039349 A1, teaches an apparatus for supporting a portable device for seat back viewing with rotating latch arm on an aircraft component. 
Ishiguro, US 20140251036 A1, teaches an opening and closing device with two cartridges, rotatable latch arm, and one spring.
Alexander, US 20150300055 A1, teaches a lockable latching device with three cartridges, rotatable latch arm, and one spring.
Taniguchi, US 20120167472 A1, teaches a push-up device with three cartridges and one spring.
Koehn, US 20090065641 A1, teaches a multi-position secure door system for use in an aircraft.
Sridhar, US 20170362863 A1, teaches a push lifter with two cartridges, one spring, and rotating latch arm.
Beck, US 20140030015 A1, teaches a fixing device for fixing an actuation device with push-push kinematics with two cartridges, rotating latch member, and one spring. 
Yuhara, US 20070247042 A1, teaches a push action slide case with two cartridges and two springs.
Schwab, US 20190093392 A1, teaches an actuating apparatus with three cartridges with intermeshing teeth, rotating latch member, and one spring.
Rauner, US 6874825 B1, teaches a drawer locking assembly with rotating latch member.
Horikawa, US 9950615 B2, teaches a lid device with two cartridges, rotating latch member, and two springs.  
Wehner, US 2981560 A, teaches a latch mechanism with two cartridges, rotating latch member, and one spring. 
Heidtmann, DE 102016103825 A1, teaches an assembly for use in a cabin of a vehicle with multiple aircraft panels and opening members. 
Lemoussu, EP 3269589 A1, teaches an aeroplane seating device with rotating latch member on an openable aircraft panel. 
Diez, FR 2998224 A1, teaches a push-push device for moving a fuel trap flap with two cartridges, rotating latch member, and one spring.
Beets, NL 1028465 C2, teaches a device for receiving objects as well as a means of transport for use in an aircraft where the doors have a mechanism to lock them in the open position. 
McIntosh, US 8944377 B2, teaches a lavatory reconfiguration system for use on an aircraft with multiple movable air craft panels.
Boren, US 8720827 B2, teaches a dual function lavatory door with locked closed and locked partially open positions.  
Loos, DE 102013008142 A1, teaches an actuation device for a flap in or on an automobile that has three cartridges with meshing teeth. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675